Title: From Thomas Jefferson to Madame Plumard de Bellanger, [20 September 1787]
From: Jefferson, Thomas
To: Bellanger, Madame Plumard de



[20 Sep. 1787]

Monsieur Jefferson a bien reçu la lettre que Madame Bellanger lui a fait l’honneur de lui ecrire, avec celle pour Monsieur de Rieux. Il l’a envoyé avec ses depeches, et a pris des mesures pour qu’elle soit rendue trés surement. Comme les négociants la-bas n’ont pas l’honneur de connoître Madame Bellanger, M. Jefferson a autorisé M. le Colonel Lewis de mettre sa signature sur les lettres de change de Monsieur de Rieux pour rassurer les negociants qu’elles seront payées au jour, et pour mettre par là M. de Rieux dans le cas d’exiger l’échange la plus favorable.—M. Jefferson est très sensible aux politesses de Madame de Bellanger. Le prix qu’il mette à l’honneur de sa connoissance l’engagent toujours de profiter des bonnes dispositions  que Madame Bellanger a la bonté de temoigner pour lui, et de lui faire sa cour, ou à St. Germain ou à Paris, dans toutes les occasions convenables. Il la prie d’agreer l’hommage de ses respects, et de son attachement inviolable.
